DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, with respect to Claim Objection of Claim 5 have been fully considered and are persuasive.  The Claim Objection of Claim 5 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-7 & 11 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-7 & 11 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 101 Rejection of Claim 11 has been fully considered and are persuasive.  The 35 USC 101 Rejection of Claim 11 has been withdrawn. 
Applicant’s arguments, with respect to the rejections of claims 1-7 & 11 under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that Applicant makes no specific arguments against the rejections of Claims 2-7 in the previous office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darr, et alia (US 2019/0126582), hereinafter, Darr. 
Regarding Claim 1, Darr discloses a motion generation device for generating motion of a slide in a press device, the press device being configured to perform press molding by driving the slide up and down using a servo motor as a drive source (abstract; 2nd embodiment, Para.s [0048-0051] & [0083]-[0098]), the motion generation device comprising: 
an acquisition component (60) (Para [0088], Ln 3; Fig 6) configured to acquire data related to a change in a load exerted on the slide in press molding using over time (Para [0088], Ln 1-3; Examiner notes the load changes as the slide, identified as the ram, moves from upper limit to lower limit, as would be recognized by a skilled Artisan, further, Darr discloses the load over time stating “during the phase”) at a lower limit position of a first motion during press molding (Para [0086], Ln 4-5 discloses the initial step as moving the slide from top dead center to bottom dead center and then applying the pressing load, as disclosed in Para [0087], Ln 1-4); and 

Regarding Claim 2, Darr discloses all aspects of the claimed invention as stated above.  Darr further discloses a correction amount calculator (81) configured to calculate a correction amount for the first motion based on the change in the load (Para [0094, Ln 6-8), a motion calculator (48a) (Para [0183]) configured to use the correction amount to calculate the second motion from the first motion (Para [0070], Ln 9-10 & Fig 6; Examiner notes Para [0049], Ln 1-3 discloses the analogous function of (48a) with the both 1st and 2nd embodiments). 
Regarding Claim 3, Darr discloses all aspects of the claimed invention as stated above.  Darr further discloses the correction amount calculator is further configured to calculate the correction amount (Para [0094, Ln 6-8) so as to suppress the change in the load.  Examiner notes the point of process control disclosed by Darr (Para 0043], Ln 1-5) is to record the load data and compare that data with preset data and then the change the load to match the preset.  Examiner further notes in the context of operating the slide such that the load increases to a desired point and is maintained there (Para [0088], Ln 5-12) is suppression of the change in the load. 
Regarding Claim 4, Darr discloses all aspects of the claimed invention as stated above.  Darr further discloses the change in the load (Examiner notes the change in the load is calculated by element [64a +/-], Para [0088], Ln 1-3, 5-8; Fig 6) is a decrease from a preset value for the load (Fig 6).  Examiner notes the allowance for a decrease in load is indicated by the (+/-) sign appended to the reference character. 
Regarding Claim 7, Darr discloses all aspects of the claimed invention as stated above.  Darr further discloses the first motion (Para [0086], Ln 1-3) is a motion during which the servo motor (13) (Fig 6) holds the slide at a lower limit position for a specific length of time necessary for the press molding of a material.  Examiner notes the process step (71), the first motion, begins Para [0086], Ln 4-5) and continues until the second process step (30) begins at which time the second motion generator initiates action (Para [0087], Ln 1-4), as indicated in the process flow diagram (Fig 5a), therefore the servo motor is configured to hold the slide at a lower limit position for a specific length of time necessary for the press molding of a material. 
Regarding Claim 11, Darr discloses a computer program stored on a non-transitory computer readable medium, the computer program being configured to execute motion generation method with a computer in which a second motion is generated from a first motion based on a change in load exerted on the slide over time at a lower limit position of the first motion during press molding (Fig.s 5a, 5b).  Examiner notes the storage of a computer program on a non-transitory computer readable medium is known in the computer art and would be recognized by a skilled Artisan. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Darr, in view of Kirii, et alia  (US 5,450,756), hereinafter Kirii. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding Claim 5, Darr discloses all aspects of the claimed invention as stated above.  Darr further discloses a change amount calculator configured to calculate an amount of change in the load from data related to the change in the load (64a +/-) (Para [0088], Ln 1-3, 5- 8; Fig 6).  Darr further discloses, the correction amount calculator (81), as stated above.  Darr is not explicit to the correction amount calculator being further configured to find an extension amount from the amount of change in the load based on a relation between the extension amount of an entirety of the press device in a vertical direction and the load exerted on the slide, and use the amount of extension as the correction amount, and the motion calculator being further configured to calculate the second motion so as to move the slide from the first motion by a distance corresponding to the correction amount. 
Kirii teaches a device and method for measuring and adjusting pressing load values on a press (abstract).  Kirii further teaches a correction amount calculator (92) (Examiner notes Col 8, Ln 58-68 teaches the calculator per se & Col 9, Ln 24-27, 37-39 teaches the correction function), the correction amount calculator being further configured to find an extension amount from the amount of change in the load based on a relation between the extension amount of an entirety of the press device in a vertical direction and the load exerted on the slide, and use the amount of extension as the correction amount (Col 9, Ln 24-27, 37-39).  Kirii further teaches a motion calculator (92) (Examiner notes Col 8, Ln 58-68 teaches the calculator per se & Col 8, Ln 51-54 teaches the correction function).  Kirii further teaches the motion calculator being further configured to calculate the second motion so as to move the slide from the first motion by a distance corresponding to the correction amount (Col 10, Ln 6).  Examiner notes Kirii teaches the relationship between the press load and the motion of the slide (Col 9, Ln 58-62) and the distance corresponding to the correction amount (Col 12, Ln 53-61.)  Kirri teaches the advantage of this correction and second motion is quality assurance of the final product (Col 2, Ln 34-43). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press disclosed by Darr, to include the correction amount calculator being further configured to find an extension amount from the amount of change in the load based on a relation between the extension amount of an entirety of the press device in a vertical direction and the load exerted on the slide, and use the amount of extension as the correction amount, and the motion calculator being further configured to calculate the second motion so as to move the slide from the first motion by a distance corresponding to the correction amount, as taught by Kirii, to improve the quality assurance of the final product. 

    PNG
    media_image1.png
    853
    1210
    media_image1.png
    Greyscale

Fig EX–1 (annotated Darr, Fig 6)
Regarding Claim 6, combined Darr/Kirii teaches all aspects of the claimed invention as stated above.  Darr further discloses the change in the load (Examiner notes the change in the load is calculated by element [64a +/-], Para [0088], Ln 1-3, 5-8; Fig 6) is a decrease in the load (Fig 6).  Examiner notes the allowance for a decrease in load is indicated by the (+/-) sign appended to the reference character, and 
the motion calculator (80) is configured to move the slide downward (122) (Para [0264], Ln 1-3) from the first motion by the distance corresponding to the correction amount (121) (Para 0263, Ln 1-4, Fig 5b). 
Examiner notes the functional block (24) is disclosed as the second preparatory step, in which preset values for the first motion are stored in computer memory (Para [0074], Ln 3-5; Fig 5a).  Once process control proceeds to cycle start (Fig 5a) and the slide is in the lower position (30) (this is disclosed as the first motion), the second motion generator moves the slide (Para [0087], Ln 1-4; Fig 5a).  The distance moved is calculated from the stored preset in (48a) and the actual data from the process control (Para [0089], Ln 6-9).  The slide is then moved the distance defined by the correction amount (Para [0090], Ln 1-5). 
Examiner notes, as illustrated in Fig EX–1, the calculator is composed of two functional elements, one for load (48a) and one for position (80), and both are used for input to the servo motor control (54), further as illustrated in Fig EX–1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka, et alia (US-7187996-B2), hereinafter Tanaka.  Tanaka teaches a press having a slide controlled by a computer program. 
Suzuki, et alia (US 2008/0034985), hereinafter Suzuki.  Suzuki teaches a servo press control system and method. 
Nakahashi , et alia (US 2015/0224686), hereinafter Nakahashi.  Nakahashi teaches a servo controlled molding apparatus and method for a heated, pressed workpiece. 
Suzuki (US 2016/0243780), hereinafter Suzuki.  Suzuki teaches a servo controlled molding apparatus, having positional control, and method for a heated, pressed workpiece. 
Takecuchi, et alia (2017/0217116), hereinafter Takecuchi.  Takecuchi teaches a servo controlled molding apparatus, having load control, and method for a heated, pressed workpiece. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725